Citation Nr: 0120003	
Decision Date: 08/03/01    Archive Date: 08/10/01

DOCKET NO.  00-04 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in August 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia, denying the veteran's claim 
of entitlement to service connection for hepatitis C.  The 
basis for such denial was that the claim advanced was not 
well grounded.  

A notice of disagreement was filed in May 1999, and in the 
same month the veteran effected a change in representation 
from a veterans' service organization to that of the attorney 
listed on the title page of this document.  The veteran was 
furnished a statement of the case in January 2000 and his 
appeal was perfected by submission of a VA Form 9, Appeal to 
the Board of Veterans' Appeals, in March 2000.  The veteran 
and his attorney were advised by a letter, dated March 10, 
2000, that the appeal was being certified to the Board for 
disposition and that the time for submission of additional 
evidence, among other things, was limited to 90 days from the 
date of such letter.

Within the veteran's substantive appeal, he requested a 
hearing before the Board in Washington, DC.  Such proceeding 
was thereafter scheduled to occur in April 2001, but due to 
the unavailability of the veteran's spouse at that time, his 
attorney petitioned the Board in April 2001 to reschedule the 
hearing.  On the basis of a showing of good cause, the motion 
was granted and the hearing was rescheduled for July 2001.  
By July 2001 correspondence, the veteran's attorney withdrew 
the hearing request of the veteran and he also submitted 
additional evidence without a waiver of initial consideration 
by the RO.  Notwithstanding the fact that such evidence was 
submitted beyond the 90-day period set forth in the letter of 
March 10, 2000, such evidence is accepted based on the need 
for further action by the RO to ensure compliance with a 
recent change in the law.  See 38 C.F.R. § 20.1304(b) (2000).


REMAND

As referenced above, a significant change in the law was 
effectuated during the pendency of this appeal.  
Specifically, on November 9, 2000, the President of the 
United States signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Based on this legislative change, the RO has denied 
entitlement of the veteran to service connection for the 
disorder at issue on a basis that no longer exists.  
Moreover, the RO has not been afforded the opportunity of 
undertaking those actions necessary to ensure compliance with 
the notice and duty-to-assist provisions contained in the new 
law with respect to the matter on appeal.  The end result is 
that the veteran has not been informed of the VCAA provisions 
that may have applicability to the issue herein presented and 
he therefore may have been denied the opportunity to 
formulate appropriate argument or submit applicable evidence 
on appeal to the Board.  It thus would be potentially 
prejudicial to the veteran were the Board to proceed to issue 
a merits-based decision at this time.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 
24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In addition to those actions needed for VCAA compliance, 
initial consideration by the RO of the additional medical 
evidence submitted directly to the Board in July 2001 is 
required.  Other evidentiary development is likewise deemed 
to be in order to obtain those records compiled at the Mayo 
Clinic and at VA medical facilities, to which the veteran 
refers, as it is unclear as to whether a complete set of 
evaluation and treatment reports from those sources is now 
contained in the veteran's claims folder.  As well, the 
veteran in his VA Form 9, Appeal to the Board of Veterans' 
Appeals, dated in March 2000, specifically requested RO 
assistance in obtaining records compiled by the Social 
Security Administration that have a bearing on the issue 
under review; no RO action in that regard is identified to 
date.  

On the basis of the foregoing, this matter is REMANDED to the 
RO for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the VCAA 
are completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(as codified at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001) are 
fully complied with and satisfied.  

2.  The RO should contact the veteran in 
writing for the purpose of advising him 
of the evidence needed to substantiate 
his claim of entitlement to service 
connection for hepatitis C.  The RO 
should further advise the veteran in 
writing of his right to submit any 
additional argument and/or evidence in 
support of such claim.  Such evidence may 
be of a lay or medical variety, including 
but not limited to copies of service 
medical or personnel records he may hold 
in his possession; statements from 
service medical personnel; "buddy" 
certificates or affidavits from fellow 
servicemen of family members; employment 
or retirement physical examinations; 
letters written during service; 
photographs; pharmacy prescription 
records; or insurance examinations.  Such 
evidence should be relevant to the 
question of the service incurrence or 
aggravation of hepatitis C.

3.  In addition, the veteran should be 
contacted by the RO for the specific 
purpose of requesting that he provide a 
listing of the names and addresses of 
those VA and non-VA medical professionals 
or institutions who have evaluated and/or 
treated him for hepatitis C prior to, 
during, and after his discharge from 
military service.  The approximate dates 
of any such evaluation or treatment 
should be furnished by him to the extent 
feasible.  The veteran should also be 
asked to provide the names and addresses 
of all dentists from whom he sought 
treatment before and after service.

As well, the veteran should be asked to 
provide clarifying details regarding his 
intravenous drug usage and treatment 
therefor, as well as phlebotomy and other 
treatment obtained for porphyria cutanea 
tarda, to include the dates and places 
where such treatment was received.

Thereafter, the RO should, after 
obtaining proper authorization, obtain a 
complete set of those treatment records 
not already on file from those medical 
professionals or institutions referenced 
in connection with the aforementioned 
requests, including those compiled at the 
Mayo Clinic in Rochester, Minnesota.  Any 
and all VA treatment records not already 
on file must be obtained regardless of 
whether in fact the veteran responds to 
the foregoing request.  Such records, 
once obtained, must then be added to the 
claims folder.

4.  The RO should also obtain all medical 
and administrative records utilized by 
the Social Security Administration in 
connection with any and all applications 
of the veteran for disability benefits 
from that agency.  Once obtained, such 
records must be associated with the 
veteran's claims folder.

5.  Lastly, the RO should readjudicate 
the issue of the veteran's entitlement to 
service connection for hepatitis C on the 
basis of all the evidence on file, to 
include the medical report, dated in July 
2001, from a VA physician, and all 
governing legal authority, inclusive of 
the VCAA.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
which should include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claim in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the 
Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-
38.03.   



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



